
	

116 HR 1775 : Notice to Airmen Improvement Act of 2019
U.S. House of Representatives
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1775
		IN THE SENATE OF THE UNITED STATES
		October 29, 2019Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To establish a task force on NOTAM improvements, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Notice to Airmen Improvement Act of 2019. 2.FAA Task Force on NOTAM Improvement (a)EstablishmentThe Administrator of the Federal Aviation Administration shall establish a special task force to be known as the FAA Task Force on NOTAM Improvement (in this section referred to as the Task Force).
 (b)CompositionThe Task Force shall consist of members appointed by the Administrator and shall include the following:
 (1)Air carrier representatives. (2)Labor union representatives.
 (3)General and business aviation representatives. (4)Aviation safety experts with knowledge of international and domestic regulatory requirements for notices to airmen (in this section referred to as NOTAMs).
 (5)Human factors experts. (c)DutiesThe duties of the Task Force shall include—
 (1)reviewing existing methods for presenting NOTAMs and flight operations information to pilots; (2)reviewing regulations and policies relating to NOTAMs, including their content and presentation to pilots;
 (3)evaluating and determining best practices to organize, prioritize, and present flight operations information in a manner that optimizes pilot review and retention of relevant information; and
 (4)providing recommendations in the following areas: (A)Improving the presentation of NOTAM information in a manner that prioritizes or highlights the most important information, and optimizes pilot review and retention of relevant information.
 (B)Ways to ensure that NOTAMs are complete, accurate, and contain the proper information. (C)Any other best practices that the FAA should consider to improve the accuracy and understandability of NOTAMs and the display of flight operations information.
 (D)Ways to work with air carriers, other airspace users, and aviation service providers to implement solutions that are aligned with the recommendations under this paragraph.
 (d)ReportNot later than 1 year after the date of the establishment of the Task Force, the Task Force shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing—
 (1)the results of the reviews and evaluations of the Task Force under subsection (c); (2)the best practices identified and recommendations provided by the Task Force under subsection (c);
 (3)any recommendations of the Task Force for additional regulatory or policy actions to improve the presentation of NOTAMs; and
 (4)the degree to which implementing the recommendations of the Task Force will address National Transportation Safety Board Safety Recommendation A–18–024.
 (e)Applicable lawThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force. (f)SunsetThe Task Force shall terminate on the earlier of—
 (1)the date on which the Task Force submits the report required under subsection (d); or (2)the date that is 18 months after the date on which the Task Force is established under subsection (a).
 (g)AuthorityThe Administrator shall have the authority to carry out the recommendations of the Task Force outlined in the report required under subsection (d).
			
	Passed the House of Representatives October 28, 2019.Cheryl L. Johnson,Clerk
